 

 [image_003.jpg]

 



March 27, 2014

  

Re:Member of the Board of Directors of Chimerix, Inc.

 

Dear Lisa:

 

It is my sincere pleasure, on behalf of Chimerix, Inc. (“Chimerix”), to offer
you a position as a member of the Board of Directors (the “Board”) of Chimerix,
contingent and effective upon your formal acceptance of this offer, which shall
be evidenced by you signing below.

 

As compensation for your service as a member of the Board, you will receive a
$35,000 annual retainer. You will also be granted a nonqualified stock option to
purchase 18,000 shares of common stock pursuant to our 2013 Equity Incentive
Plan (the “Plan”), at an exercise price equal to the closing price of Chimerix’s
common stock on the date of grant, which would occur concurrently with your
acceptance of this offer. One-fourth of the shares subject to this option will
vest on the one year anniversary of the date of grant and the balance of the
shares will vest in a series of 36 equal monthly installments thereafter, such
that the option will be fully vested on the fourth anniversary of the date of
grant, subject to your continued service.

 

With your continued service on the Board you will be compensated in accordance
with the terms of the Chimerix, Inc. Non-Employee Director Compensation Policy.
Chimerix will also reimburse you for reasonable out-of-pocket travel expenses
incurred in connection with your attendance at Board meetings.

 

If the terms of this letter are acceptable to you and you agree to serve as a
member of the Board, please sign and date this letter below and return it to us
via PDF, retaining a copy for your records.

 

Very truly yours,

 

/s/ Kenneth I. Moch

 

Kenneth I. Moch

President, Chief Executive Officer and Director

Chimerix, Inc.

 

Accepted and agreed:

 

/s/ Lisa Ricciardi     Lisa Ricciardi    

 

Date: 3/31/2014









 

